


110 HR 5526 IH: To direct the Secretary of Veterans Affairs to establish

U.S. House of Representatives
2008-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5526
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2008
			Mr. Fortuño (for
			 himself and Mr. Serrano) introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to establish
		  the Task Force on Medical Facility Improvements in Puerto Rico, and for other
		  purposes.
	
	
		1.FindingsCongress makes the following
			 findings:
			(1)Residents of Puerto Rico have served with
			 honor and distinction in the Armed Forces of the United States in every major
			 war and conflict the Nation has fought since 1917.
			(2)Puerto Rico
			 consistently ranks alongside the top five States in per capita military
			 service.
			(3)Numerous residents
			 of Puerto Rico have won the Bronze Star with valor device, the Silver Star, the
			 Distinguished Flying Cross, and the Distinguished Service Medal.
			(4)Four residents of
			 Puerto Rico have received the Medal of Honor, the highest award given for valor
			 on the battlefield.
			(5)18,000 residents of
			 Puerto Rico served in World War I.
			(6)65,000 residents
			 of Puerto Rico served in World War II, including 200 Puerto Rican women.
			(7)61,000 residents
			 of Puerto Rico served in the Korean War, during which the 65th Infantry
			 Regiment, comprised mostly of Puerto Rican soldiers and known as the
			 Borinqueneers, particularly distinguished itself for bravery.
			(8)48,000 residents of
			 Puerto Rico served in Vietnam, with 430 killed and over 3,000 wounded.
			(9)2,600 residents of
			 Puerto Rico were mobilized for Operation Desert Shield and Operation Desert
			 Storm.
			(10)3,400 residents
			 of Puerto Rico have served, and over 230 have been killed or wounded, in the
			 Nation’s current war on terrorism, as part of Operation Enduring Freedom and
			 Operation Iraqi Freedom.
			(11)Residents of
			 Puerto Rico have always proudly answered the call to defend this nation and to
			 sacrifice for the cause of liberty, notwithstanding the fact that they cannot
			 vote for their commander-in-chief.
			(12)In section 821 of the Veterans Benefits,
			 Health Care, and Information Technology Act of 2006 (Public Law 109–461; 120
			 Stat. 3448), Congress expressed its sense that the need for medical facility
			 improvements in San Juan, Puerto Rico was not being adequately addressed and
			 directed the Secretary of Veterans Affairs to take steps to explore all
			 options for addressing that concern, including the option of a public/private
			 partnership to construct and operate a facility that would replace the current
			 Department of Veterans Affairs medical center in San Juan, Puerto
			 Rico.
			(13)Congress directed
			 the Secretary of Veterans Affairs to submit a report to the Committees on
			 Veterans’ Affairs of the Senate and House of Representatives “identifying and
			 outlining the various options available to the Department” for retrofitting and
			 renovating or replacing the current Veterans Affairs medical center in San
			 Juan.
			(14)On June 26, 2007,
			 the Department of Veterans Affairs submitted its Report to Congress on
			 Options for Medical Facility Improvements in San Juan, Puerto Rico, in
			 which it identified and outlined four potential options available to the
			 Department for medical facility improvements in Puerto Rico and analyzed the
			 medical, legal, and financial implications associated with each option.
			(15)In that report,
			 the Department of Veterans Affairs affirmed that medical facility improvements
			 in Puerto Rico would support the Department’s strategic goals, including
			 improving the quality of life for veterans with disabilities, ensuring a smooth
			 transition for veterans from active military service to civilian life, and
			 improving the health and socioeconomic well-being of veterans.
			(16)In that report,
			 the Department also stated that upgrades to the existing medical facility in
			 San Juan were necessary to ensure the long-term safety of patients and
			 staff.
			2.Task Force on
			 Medical Facility Improvements in Puerto Rico
			(a)EstablishmentNot later than 60 days after the date of
			 the enactment of this Act, the Secretary of Veterans Affairs shall establish a
			 task force to be known as the Task Force on Medical Facility Improvements in
			 Puerto Rico (hereinafter in this section referred to as the Task
			 Force).
			(b)Membership
				(1)In
			 generalThe members of the Task Force shall be appointed by the
			 Secretary of Veterans Affairs and shall include—
					(A)appropriate
			 employees of the Department of Veterans Affairs;
					(B)appropriate
			 representatives of veterans’ organizations based in Puerto Rico; and
					(C)appropriate
			 representatives of the government of Puerto Rico.
					(2)Number; terms of
			 service; pay and allowancesThe Secretary shall determine the
			 number, terms of service, and pay and allowances of members of the Task Force
			 appointed by the Secretary.
				(c)ResponsibilitiesThe Task Force shall—
				(1)consider options to
			 renovate or replace the Department of Veterans Affairs hospital in Puerto Rico,
			 including—
					(A)the four options outlined in the report of
			 the Department of Veterans Affairs entitled Report to Congress on
			 Options for Medical Facility Improvements in San Juan, Puerto Rico
			 submitted pursuant to section 821 of the Veterans Benefits, Health Care, and
			 Information Technology Act of 2006 (Public Law 109–461; 120 Stat. 3448);
			 and
					(B)any option not specifically discussed in
			 such report that the Task Force determines is appropriate for consideration,
			 especially any such option involving a public-private partnership to renovate
			 or replace the hospital; and
					(2)make
			 recommendations to the Secretary with respect to which of the options
			 considered under paragraph (1) should be implemented.
				(d)Contract
			 authorityUpon the request of the Task Force, the Secretary of
			 Veterans Affairs may enter into a contract with an appropriate entity to assist
			 the Task Force in carrying out its responsibilities under this section.
			(e)Stakeholder
			 interests and concernsIn
			 carrying out the responsibilities under this section, the Task Force shall
			 ensure that the full range of stakeholder interests and concerns are
			 considered.
			(f)Reports
				(1)Report to
			 SecretaryNot later than 180
			 days after the date on which the Task Force is established under subsection
			 (a), the Task Force shall submit to the Secretary of Veterans Affairs a report
			 containing the findings and recommendations of the Task Force under subsection
			 (c).
				(2)Report to
			 CongressNot later than 60 days after receiving the report under
			 paragraph (1), the Secretary of Veterans Affairs shall submit to Congress such
			 report together with any recommendations of the Secretary.
				(g)TerminationThe
			 Task Force shall terminate 30 days after the Secretary submits the report under
			 subsection (f)(2).
			
